Citation Nr: 0740253	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-41 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for low-back disability 
on a secondary basis.

2.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the right calf, with retained foreign body 
and scar involving muscle group XI, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased rating for residuals of s 
shrapnel wound of the right knee with retained foreign body, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1974.  His awards and decorations include the Purple Heart 
Medal and the Bronze Star Medal with "V" device.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2004 and February 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.  
In March 2005, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Manchester, RO.  A 
transcript of this hearing is of record.

The veteran's claim for an increased rating for a right knee 
disability is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The veteran's low back disability was permanently 
worsened by a service-connected disability.

2.  The residuals of the veteran's shrapnel wound of the 
right calf, with retained foreign body and scar, are 
manifested by no more than moderate damage of muscle group 
XI.





CONCLUSIONS OF LAW

1.  Low back disability is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.310(a) (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shrapnel wound of the right calf, with 
retained foreign body and scar involving muscle group XI, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Code 5311 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided pre-
decisional VCAA notice, to include notice that he should 
submit any pertinent evidence in his possession, in letters 
mailed in September 2003 and November.  He was not provided 
notice concerning the effective-date element of either claim 
or the disability element of his service connection claim 
until October 2006.  Although the October 2006 letter was 
mailed after the initial adjudication of the claims, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating is 
not warranted for the residuals of a shrapnel wound of the 
right calf.  Consequently, no effective date for an increased 
rating will be assigned, so the failure to provide earlier 
notice with respect to this element of the claim was no more 
than harmless error.  The Board has determined that the 
veteran is entitled to service connection for low back 
disability.  To date, there has been no unfavorable decision 
with respect to the disability-rating or effective-date 
element of this claim and the veteran has had ample 
opportunity to submit or identify evidence in response to the 
October 2006 letter.   

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and post-service treatment records.  The veteran has also 
been afforded VA examinations.  The veteran has not 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Service Connection for Low Back Disability

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis requires medical 
evidence of a current disability and medical evidence of a 
nexus between the current disability and a service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he developed a low back disability 
due to his service-connected right knee and right calf 
disabilities.

Evidence favorable to the veteran includes a March 2005 
letter by Dr. A., the veteran's chiropractor.  Dr. A. opined 
that the veteran's injury to his right knee and leg resulted 
in low back pain and disc instability.  No further 
explanation was provided but the chiropractic treatment 
records were provided which show the veteran was treated for 
low back pain in and since October 2004.  Two lay statements 
by the veteran's friend and supervisor were also submitted.  
The veteran's friend noted the veteran's altered gait, and 
the veteran's supervisor stated that the veteran needs to 
take breaks at work due to pain in his knee, calf and back.

Other evidence favorable to the veteran includes a January 
2006 letter by a private physician, Dr. S., that states that 
the veteran's low back pain is because of the veteran 
compensating for his right leg condition.  No further 
explanation was provided.

In June 2005, a VA examiner, Dr. F. conducted a compensation 
and pension examination of the veteran's spine.  He diagnosed 
the veteran with degenerative arthritis of the lumbosacral 
spine.  He noted no asymmetry in the veteran's gait.  The 
physician concluded that degenerative arthritis of the 
lumbosacral spine is not caused by or a result of the 
veteran's right leg disability.  Dr. F. added a second 
opinion in March 2005.  He opined that the veteran's low back 
disability was irritated by his right leg disability.  He 
further explained that the word "irritate" is used in the 
medical field when an event or condition appears to increase 
symptoms such as pain or spasm, without changing basic 
pathology.  

In February 2006, the RO requested an opinion from another VA 
examiner, Dr. L.  He diagnosed the veteran with lumbosacral 
strain and opined that it is at least as likely as not that 
the veteran's low back condition was aggravated by his right 
leg condition.  He explained that the veteran's back 
condition did not exist prior to the right leg injury.  He 
further noted that the veteran's right leg pain would tend to 
alter his biomechanics and have him shift weight more 
frequently between his right and left sides, putting 
increased strain on the lumbo and sacral spines.  In April 
2006, the RO requested that the examiner provide an opinion 
as to whether the veteran's back disability was aggravated by 
his right leg disability.  Dr. L. opined that it is at least 
as likely as not that his low back strain is aggravated by 
his service-connected leg injury, although there are no 
functional or employment limitations from the low back 
strain.  The examiner explained that the medical 
justification for this opinion is based on the change in 
biomechanics brought on by the veteran's leg injury which are 
likely to affect his weight-bearing, especially when he is on 
his feet for long periods of time.  

Both private opinions were essentially favorable to the 
veteran and both opined that the veteran's back disability 
was due to the right leg disability or his altered gait that 
is due to his right leg disability.  The Board notes that 
although neither the private physician nor the chiropractor 
explained the rational behind his or her opinion, the 
chiropractor provided records showing that the chiropractor 
had treated the veteran for six months for his low back 
disability.  Since the chiropractor had been treating the 
veteran for an extended period of time, the Board finds his 
opinion to be probative.   

Even though Dr. F., a VA examiner, opined that the veteran's 
back disability was not caused by the veteran's right leg 
disability, he did find that it was irritated by the right 
leg disability.  In addition, Dr. L. found that it was at 
least as likely as not that the veteran's low back disability 
was aggravated by the veteran's right leg disability.  Both 
VA examiners provided a rational for their opinions.

In the Board's opinion, the preponderance of the evidence 
shows that the veteran's low back disability has been 
aggravated by his right leg disability.  Therefore, the 
veteran is entitled to service connection for a low back 
disability.




Increased Rating for Shrapnel Wound of the Right Calf

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  In this regard the Board notes that where entitlement 
to compensation has already been established and an increase 
in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's service medical records show that he sustained 
a shrapnel wound to the right calf in August 1970.  The 
records show that he had sutures removed from the right calf 
in August 1970.

Service connection for residuals of shrapnel wounds of the 
right calf and right knee was granted by rating action dated 
in March 1993.  A 10 percent disability evaluation was 
initially assigned for each disability.  

In connection with his claim, VA examined the veteran in 
April 1993.  At that time, he complained of pain in the calf 
with "Charlie horses" at night one to two times a week.  He 
reported using Aspirin for pain relief.  Upon examination, 
the veteran's gait had a mild limp favoring his right lower 
extremity.  The right ankle had full range of motion and the 
veteran had normal tiptoe to heel walking.  The posterior 
tibial and dorsalis pedis pulses were normal.  A scar 
measuring 2 1/4 by 1/2 inch was present on the calf.  The 
examiner found the scar to be old, well healed, non-tender, 
with no depression or swelling.  There was non-adherence.  
The right gastrocnemius calf muscle appeared to be normal in 
size.  Measurements of the veteran's calf were 13 3/4 inches on 
the right and 13 1/2 inches on the left.  The examiner noted 
that the shell fragment wound of the right leg was to the 
gastrocnemius muscle.  Dorsiflexion was to 20 degrees and 
plantar flexion was to 45 degrees.  An X-ray study disclosed 
a small metallic fragment the calf that measured about 1 
millimeter in size.  There was no bone damage.

The veteran filed a claim for an increased evaluation for the 
residuals of shrapnel wounds of the right calf and right knee 
in July 2003.  He asserted that he had pain in his knee and 
calf while he is awake and sleeping.  

The veteran was afforded a hearing before a Decision Review 
Officer in March 2005.  The veteran and his wife testified to 
the pain the veteran experiences in his calf and knee during 
the day and at night.

In connection with his July 2003 claim, VA examined the 
veteran in June 2005.  The examiner found the veteran's gait 
to be good and although the veteran used a cane, it appeared 
to the examiner that the cane was used for additional 
support.  On examination, the examiner noted an irregularly 
shaped scar about 1 inch wide and 1 inch long.  No 
inflammation, signs of recent drainage or inflammation was 
noted.  There was also little to no tenderness on palpation.  
The veteran only noted a prickly sensation when he ran a 
finger across the scar.  The calf measured the same on both 
calves.  Reflexes were present and symmetrical at the level 
of both knees and ankles.  The examiner diagnosed the veteran 
with a shrapnel wound of the right calf.  The examiner noted 
no fatigability, weakness, instability or incoordination of 
the right knee.

In addition to medical evidence, the veteran also submitted 
two lay statements by his friend and his supervisor at work.  
The veteran's friend attested to the veteran's limp and use 
of a cane.  The veteran's supervisor noted that the veteran 
needed to take breaks at work due to increased pain due to 
his right knee/leg disability, low back disability and PTSD. 



Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2004).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Muscle group XI consists of the posterior and lateral crural 
muscles, and muscles of the calf: (1) Triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The functions of muscle group XI are propulsion, 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes and flexion of the knee.  Injuries to 
muscle group XI are evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  Under this code, a 10 percent 
evaluation is warranted for a moderate injury, a 20 percent 
evaluation is warranted for a moderately severe injury, and a 
30 percent evaluation is warranted for severe injury.  38 
C.F.R. § 4.73, Diagnostic Code 5311.

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  Slight disability of 
a muscle anticipates a simple muscle wound without 
debridement or infection and with a history of a superficial 
wound with brief treatment and no cardinal signs or symptoms 
of muscle disability, such as loss of power, weakness, 
fatigue-pain, or impairment of coordination and uncertainty 
of movement.  Objective findings of a slight disability 
include a minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; and no impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 38 
C.F.R. § 4.56(d)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Since March 1993, the residuals of a shrapnel wound of the 
right calf have been rated as 10 percent disabling.  

The service medical records and the history provided by the 
veteran reveal that the veteran underwent surgery on his 
right calf in August 1970.  During the surgery, a large piece 
of shrapnel was removed.  Unfortunately, there is no record 
of the veteran's surgery and only scant references to the 
veteran's right calf at the time of the injury.  Therefore, 
there is little evidence of the state of the veteran's right 
calf at the time of injury in 1970.  The disability has since 
been manifested by pain and "Charlie Horses" one to two 
times a week.  The scar measures 1-inch by 1-inch and has 
mild depression.  As noted in the 1993 X-ray report, there 
was no bone, joint or soft tissue abnormality.      

There is no evidence of "moderately severe" disability, as 
described in 38 C.F.R. § 4.56(d)(3).  There is no evidence of 
through and through or deep penetrating wound.  The 1993 X-
ray report noted that there was no bone, joint or soft tissue 
abnormality.  There is no evidence of prolonged infection, 
sloughing of soft parts or intermuscular scarring.  There is 
no evidence of hospitalization for a prolonged period for 
treatment of the wound or record of consistent complaint of 
cardinal signs and symptoms of muscle disability.  The 
veteran has complained of pain in his calf but not fatigue 
pain, loss of power, weakness, impairment of coordination and 
uncertaintly of movement.  The veteran has described times 
where he has fallen, but in the RO hearing, he attributed the 
falls to instability of his right knee.  Generally, the 
evidence shows that the veteran experiences pain, but there 
is no positive evidence of more than moderate impairment.  
Examination of the calf did not indicate loss of deep fascia, 
muscles substance, or normal firm resistence of muscles 
compared to the other side.  There was only mild depression 
when the scar was examined.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  
Specifically, the Board has considered whether a separate 
compensable evaluation for the veteran's scar is warranted; 
however, this would violate the rule against pyramiding.  
Consideration of the veteran's scars is already contemplated 
in the criteria for evaluation of muscle disability 
("intermuscular scarring" considered for moderately severe 
disability under 38 C.F.R. § 4.56(d)(3)) and any functional 
limitation from the scar cannot be considered separate and 
apart from the functional limitation of the muscle 
disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  In this case, the scar is only 1-inch by 1-inch and 
is not painful on examination or unstable.  Accordingly, it 
does not warrant a separate compensable rating.

Similarly, evaluation of the disability on the basis of 
limitation of motion would not provide for a higher 
evaluation.  As he demonstrated in the 1993 VA examination, 
right ankle dorsiflexion was to 20 degrees and plantar 
flexion was to 45 degrees, which would not warrant a 
compensable rating under the applicable diagnostic codes for 
limitation of motion of the leg.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 and 5271.  In determining the degree of 
limitation of motion, the Board has considered functional 
loss due to pain, weakness, excess fatigability, or 
incoordination; however, in light of the objective medical 
findings described above, it is clear that the pain is not 
productive of more than moderate limitation of motion of the 
ankle and therefore does not justify the assignment of more 
than a 10 percent rating under Diagnostic Code 5271.  
Moreover, the functional impairment of the ankle is not 
separate and distinct from that contemplated by the assigned 
rating for muscle impairment.  Therefore, it does not warrant 
a separate 10 percent rating.  

In sum, the preponderance of the evidence is against the 
claim for a higher schedular rating.  

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 10 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Service connection for low back disability on a secondary 
basis is granted.

A rating in excess of 10 percent for residuals of a shrapnel 
wound of the right calf, with retained foreign body and scar 
involving muscle group XI, is denied.


REMAND

The veteran was granted service connection and a disability 
rating of 10 percent for residuals of a shrapnel wound of the 
right knee.  The most recent VA examination conducted in June 
2005 failed to include an evaluation of limitation of motion 
of the veteran's right knee.  Furthermore, the veteran has 
stated that he had been prescribed a knee brace in the past 
and that he has knee instability and frequent falls.  A new 
VA examination of the veteran's right knee disability is 
warranted to determine the current severity of the right knee 
disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

2.  The veteran should be afforded an 
examination by an examiner with 
appropriate expertise to determine the 
current degree of severity of his 
residuals of a shrapnel wound of the 
right knee.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should note 
such review in the report.  

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity 
(whether mild, moderate, or severe) of 
any lateral instability or subluxation of 
the knee.  The examiner should also 
determine if the knee locks and if so the 
frequency of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability should 
also be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.  If 
it is not feasible to express additional 
function impairment in terms of degrees 
of loss, the examiner should so state.
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The scars of the veteran's right knee, 
and any symptoms and functional 
impairment associated with the scars 
should be described.  The examiner should 
also identify any muscle damage due to 
the shrapnel wound of the right knee and 
any functional impairment associated with 
the muscle damage.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed must also be 
provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


